El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
 Éste es un caso sobre injunction para impedir la reparación de una casa, resuelto en contra del demandado por la Corte de Distrito de San Juan por sentencia de marzo 27, 1935.
Apeló el dicho demandado y su primera actuación ante esta Corte Suprema lo fuá en febrero, 8 1937, para pedir la concesión de un nuevo término para radicar en la secretaría de la corte de distrito “la exposición del caso y el pliego de excepciones” para dejar perfeccionado el recurso.
*794En marzo 10, 1937, esta corte negó la petición. Solicitó reconsideración el apelante y oídas ambas partes en abril 19 siguiente, la corte, ocho días después, dejó sin efecto su anterior resolución y concedió a la apelante un nuevo término de cinco días para radicar la documentación indicada.
Archivada la transcripción en la Secretaría de esta Corte Suprema en mayo 29, 1937, y los alegatos del apelante y del apelado en julio 12, 1937, y mayo 13, 1938, respectivamente, los demandantes apelados presentaron una moción alegando cierto error en la exposición del caso y pidiendo a esta corte que dictara una orden concediendo al demandado apelante un término razonable para corregirlo. El dicho demandado apelante se allanó y la corte en mayo 13, 1938, suspendió la vista que estaba señalada para ese día y ordenó la devo-lución de la exposición del caso al tribunal sentenciador a los fines procedentes.
En febrero 15, 1939, se señaló la vista del recurso para marzo 8 siguiente y el mismo día del señalamiento los deman-dantes apelados presentaron una moción notificada al deman-dado apelante pidiendo la desestimación del recurso por falta de diligencia en su tramitación consistente en no haber el apelante practicado gestión alguna para corregir y unir nuevamente a los autos la exposición del caso y por resultar académico el recurso por haber vendido los demandantes ape-lados al Pueblo de Puerto Pico el terreno en que estaba enclavada la casa en cuestión, haber cedido el demandado apelante a su esposa, al divorciarse de ella, la casa, y haber la esposa a su vez vendido la casa así adquirida al propio Pueblo de Puerto Pico, acompañando la documentación cre-ditiva de dichos extremos.
Al acto de la vista comparecieron los demandantes apela dos. El demandado apelante faltó en comparecer.
A nuestro juicio la falta de diligencia por parte del ape-lante en la tramitación del recurso es evidente. Si la propia parte apelante se allanó a la devolución de la exposición del caso a la corte de distrito a los efectos de que fuera per-*795feccionada y nada hizo después, faltó en colocar a esta Corte Suprema en condiciones de resolver en sns méritos su ape-lación, dentro de nn término razonable, y debe sufrir las consecuencias de sus actos.

En tal virtud y sin necesidad de tener que considerar el segundo de los motivos de desestimación por ser el primero suficiente, debe declararse con lugar la moción y en su conse-cuencia desestimarse el recurso con las costas.

El Juez Asociado Sr. De Jesús no intervino.